internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom corp - plr-107343-99 date date company state x subsidiary seller a seller b seller c x y z m n p plr-107343-99 page q r we reply to your letter dated date requesting rulings as to the income_tax consequences of a proposed transaction additional information was submitted in a letter dated date the facts submitted for our consideration are summarized below company is a state x corporation that owns all of the outstanding_stock of subsidiary which is also a state x corporation company and subsidiary file a consolidated tax_return using a calendar_year and accrual_method of accounting company has x shares of voting common and y shares of nonvoting common_stock outstanding company stock is not publicly traded seller a seller b and seller c are shareholders of company and executive employees of subsidiary seller a owns m percent of company voting common_stock and n percent of company nonvoting common_stock seller b owns m percent of company voting common_stock and p percent of company nonvoting common_stock seller c owns q percent of company voting common_stock and r percent of company nonvoting common_stock seller a seller b and seller c each proposes to sell some of his company stock to an employee stock_option plan the esop to be adopted by subsidiary the esop will finance the purchase of the stock with proceeds received from an unaffiliated bank loan prior to each seller’s sale of company stock to the esop nonvoting shares will be converted to voting shares thereafter each seller will sell z shares of company stock to the esop in connection with the proposed transaction the taxpayers have made the following representations a b c d subsidiary will adopt the esop and request a determination_letter from the appropriate district_director that the esop meets the applicable_requirements of sec_401 of the internal_revenue_code the purchase_price of company stock to be sold to the esop will equal the fair_market_value of the stock there is no plan intention or understanding by the company to redeem from the esop any of the purchased stock the combined beneficial_interest in the esop of the selling shareholders and all related_persons will not exceed percent based on the following plr-107343-99 page i ii iii the combined covered_compensation of the selling shareholders and related_persons will not exceed percent of the total covered_compensation under the esop the total of the account balances vested and nonvested of the selling shareholders and related_persons will not exceed percent of the total of all employee account balances vested and nonvested in the esop and the combined interest vested and nonvested of the selling shareholders and related_persons in any separately managed fund or account within the esop not taking into account a separately managed fund or account within the esop that at no time may be credited with stock of the employer will not exceed percent of the total net assets in that fund or account e the restrictions on disposition of the shares of stock to be distributed to employee-participants from the esop other than restrictions imposed by federal or state laws will be no more onerous than the disposition restrictions on at least a majority of the shares of stock held by other shareholders of the employer company stock to be held by the esop will be subject_to a right_of_first_refusal for purposes of this representation any right_of_first_refusal with respect to the stock to be distributed from the esop will not be considered a restriction on disposition if the right_of_first_refusal will i ii iii iv apply to shares of stock that are not publicly traded within the meaning of sec_54 b iv of the pension excise_taxes regulations at the time the right is exercised all of the employer's stock in this case are such non-publicly traded shares be in favor of the esop the employer or both in any order of priority not provide for a selling_price and other terms that will be less favorable to the seller than the greater of the fair_market_value of the stock or the purchase_price and other terms offered by a purchaser other than the employer or the esop making a good_faith offer to purchase the stock of the employer and lapse no later than days after the shareholder gives written notice to the holder or holders of the right that an offer by a third party to purchase the stock has been received plr-107343-99 page based solely on the information submitted and on the representations made we rule as follows the sale of shares of company stock to the esop will be treated as a sale of that stock and not as a distribution_of_property to seller a seller b or seller c to which sec_301 applies rev_proc c b as provided by sec_1001 gain will be realized and recognized by seller a seller b and seller c and measured by the difference between the sales_price and the adjusted_basis of the stock sold as determined under sec_1011 provided sec_341 relating to collapsible_corporations is not applicable and the company stock is a capital_asset in the hands of each of seller a seller b and seller c the gain if any will constitute capital_gain subject_to the provisions and limitations of subchapter_p of chapter of the code this ruling is predicated on subsidiary’s adoption of the esop and receipt of a favorable determination_letter from the district_director we express no opinion regarding the qualification of the esop under sec_401 further we express no opinion regarding the tax treatment of the transaction under other provisions of the code and regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the transaction that are not specifically addressed by the above rulings the rulings contained in this letter are based upon information and representations submitted by the taxpayers and accompanied by a penalty of perjury statement executed by an appropriate party this office has not verified any of the material submitted in support of the request for rulings verification of the information representations and other data may be required as part of the audit process this ruling is directed only to the taxpayers requesting it sec_6110 of the code provides that it may not be used or cited as precedent each affected taxpayer must attach a copy of this letter to the federal_income_tax return for the taxable_year in which the transaction covered by this ruling letter is consummated in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to the taxpayers sincerely yours assistant chief_counsel corporate by filiz a serbes assistant to chief branch
